DETAILED ACTION
This Office Action is in response to the Amendment filed on 07/21/2022. 
In the filed response, claims 1, 5, and 6 have been amended, where claim 1 is an independent claim. Further, claims 2-4 have been cancelled.
Accordingly, Claims 1, 5, and 6 have been examined and are pending. This Action is made FINAL.

	
Response to Arguments
1.	Applicant’s arguments, see pgs. 7-9, filed 07/21/2022, with respect to the rejections of claims 4-6 under 35 U.S.C 112(b) and claim 1 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 35 U.S.C 112(b). Please see below for details
2.	Upon further consideration, the Examiner finds that amended claim 1 is unclear relative to the specification.  In claim 1, it appears the first and second ratios are determined based on an average of pickup possible component quantities to an average of scattered component quantities over first and second instances, respectively.  It also seems the computed averages for the second ratio are determined after the quantity of scattered components on the stage has either been increased or decreased. In other words, claim 1 generates two ratios determined by the foregoing averaged quantities. However, the specification (¶0063-¶0071) appears to suggest the computed first and second ratios are ratios that are averaged over repeated multiple times where each ratio of the multiple ratios is calculated as a ratio of the pickup possible component quantity to the scattered component quantity.  As such, the features of amended claim 1 are unclear in light of the specification. Please see Office Action below for details.
3.	Examiner acknowledges Applicant’s amendments/remarks regarding the claim and the specification objections. As such, the objections are withdrawn. Regarding the claim objection to claims 1 related to the term ‘possible’ (see pg. 3 of the last office action), the Examiner respectfully submits he could not find Applicant’s response to this objection.  For this reason, the objection is maintained as noted below.
4.	Examiner further acknowledges Applicant’s amendments/remarks regarding the claim rejections under 35 U.S.C. 112(b). As such, the rejections are withdrawn.
5.	The Examiner is available to discuss the matters of this office action to help move the Instant Application forward. Please refer to the conclusion to this office action regarding scheduling interviews.  
6.	Accordingly, Claims 1, 5, and 6 have been examined and are pending.



Claim Objections
7.	Claim 1 is objected to because of the following informalities:  Are the claimed first and second instances related to computing the averages of the pickup possible component quantities and the scattered component quantities? Or, are the claimed first and second instances related to computing the ratios of these averaged quantities much like what appears to be described in the specification (e.g. ¶0070). Please clarify what is meant by the first and second instances.   Appropriate correction is required.
8.	Claim 1 is further objected to because of the following informalities:  The term ‘possible’ (line 6) in the limitation “pickup possible component quantity” seems to suggest the component may or may not be picked up; hence this term is vague. Appropriate correction is required. The objection also pertains to claim 5.



Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, claim 1 recites the limitation phrase “acquire a first pickup possible component quantity that is an average of first instances of the pickup possible component quantity and a first scattered component quantity that is an average of first instances of a scattered component quantity that is a quantity of the components scattered on the stage” (emphasis added). Claim 1 further recites “increase or decrease a quantity of the components scattered on the stage and acquire a second pickup possible component quantity that is an average of second instances of the pickup possible component quantity and a second scattered component quantity that is an average of second instances of the scattered component quantity” The aforementioned limitation (emphasis added) determines a first ratio of averaged pickup possible component quantities to averaged scattered component quantities where the averaged quantities are over first instances.  The specification on the other hand refers to calculating a ratio referred to as a first holdable probability average value Zav1 (e.g. ¶0070) which appears to be an average of repeatedly determined Z ratios where each Z ratio is a ratio of the foregoing averaged quantities. Like Zav1, the specification also discloses calculating another ratio referred to as a second holdable probability average value Zav2 (e.g. ¶0070).  The claimed first and second ratios however do not appear to be an average over multiply determined first and second ratios, respectively, as the specification suggests. The only averages that are determined pertain to the pickup possible component quantities and scattered component quantities with the averaged quantities being over first and second instances. For these reasons, the aforementioned limitation does not appear to follow the specification (¶0063-¶0071) in a way that clearly defines each of the computed elements of the component feeding system.  Thus, it is difficult to fully ascertain the metes and bounds of the claim as presented. 
Regarding claims 5 and 6, claims 5 and 6 are dependent on claim 1 above. Thus, for the reasons presented, claims 5 and 6 are also rejected under 35 U.S.C. 112(b). 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HANSELL JR. whose telephone number is (571)270-0615. The examiner can normally be reached Mon - Fri 10 am- 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD A HANSELL  JR./Primary Examiner, Art Unit 2486